DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/943217, filed on 11/17/2015.
Response to Amendment
Claims 11-19 are currently pending.  In a preliminary amendment applicant canceled claims 1-10 and newly added claims 11-19.
Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 11.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the organic insulating film includes a removed portion in a region where the drive IC is arranged in the second area, and the organic insulating film surrounds the removed portion and the drive IC in the second area.”
Claims 12-19 are allowable due to dependency to claim 11.
US 20100014042 A1 to Komeno et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  Specifically, Komeno discloses various limitations of base claim 11: 
A display device comprising: a first substrate (Fig. 2 SUB1) comprising a first area and a second area (See Fig. 2); a second substrate comprising a substrate end and opposing the first area of the first substrate (Fig. 2 SUB2); a sealant that attaches the first substrate and the second substrate together in the first area (Fig. 2 ); an organic insulating film formed over the first area and the second area (Fig. 1 and para 66); and a drive IC mounted on the first substrate in the second area (Fig. 2 drive circuit DRV), wherein the second area of the first substrate is an area where the first substrate is exposed from the second substrate, the substrate end is a boundary between the first area and the second area (See Fig. 2).
However, Komeno does not specifically disclose that “the organic insulating film includes a removed portion in a region where the drive IC is arranged in the second area, and the organic insulating film surrounds the removed portion and the drive IC in the second area.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871